Response to Amendment
The Amendment After Non-Final Rejection filed on 7/30/2021 has been received and made of record.  Examiner notes that the Applicant has cancelled claims 1 and 6 and amended the title to the application.  Examiner withdraws the objection to the title of the application. Examiner withdraws the Claim Interpretation under 35 U.S.C. 112(f).  Claims 2-5 are pending in this application.

Response to Arguments
Applicant’s arguments with respect to claims 2-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The disclosure is objected to because of the following informalities: Paragraphs 129 and 148 cite formulas: 14                                 
                                    
                                        
                                            m
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                             ≤ S600                                 
                                    
                                        
                                            m
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            , and 10                                 
                                    
                                        
                                            m
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                             ≤ S2400                                 
                                    
                                        
                                            m
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            .  The formulas should read 14                                 
                                    
                                        
                                            m
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                             ≤ S ≤ 600                                 
                                    
                                        
                                            m
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            , and 10                                 
                                    
                                        
                                            m
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                             ≤ S2 ≤ 400                                 
                                    
                                        
                                            m
                                            m
                                        
                                        
                                            2
                                        
                                    
                                    .
                                
                            
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,666,855. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are either anticipated by, or would have been obvious over, the reference claims.
Application # 16/850908
Patent # 10,666,855
2. Electronic equipment comprising:
1. Electronic equipment comprising:
a first operating member having a detector configured to detect a touch operation and a slide operation,
a first operating member having a detecting unit configured to detect a touch operation and a slide operation,
wherein a touch detecting face of the detector is divided into a first touch detecting face, a second touch detecting face, and a third touch detecting face, in that order in a direction of the slide operation,
wherein the touch detecting face of the detecting unit is divided into a first touch detecting face, a second touch detecting face, and a third touch detecting face, in that order in a direction of the slide operation,
wherein, in a case where it is determined that all of the first touch detecting face, the second touch detecting face, and the third touch detecting face are touched in 


in a case where a touch detecting face of the detecting unit is touched in the touch operation over a first predetermined and a second predetermined area or less, a first function is executed,
wherein a length of a central part of the second touch detecting face in the direction of the slide operation is greater than a length of an edge of the second touch detecting face in the direction of the slide operation.
5. The electronic equipment according to claim 1, wherein the second touch detecting face and the first touch detecting face overlap in the direction of the slide operation, and wherein a relation of 1.8≤W3/W4≤2.2 is satisfied, where W3 represents the length of the second touch detecting face in a direction orthogonal to the direction of the slide operation, and W4 represents an amount of overlap of the second touch detecting face and the first touch detecting face in the direction of the slide operation.  Claim 

wherein the second predetermined area is larger than the first predetermined area,

and wherein a relation of 1.4≤W1/W2≤6.0 is satisfied, where W1 represents a length of the touch detecting face of the detecting unit in the direction of the slide operation, and W2 represents a length of the second touch detecting face in the direction of the slide operation.  
3. The electronic equipment according to claim 2, wherein the first touch detecting face and the second touch detecting face overlap in the direction of the slide operation, and the second touch detecting face and the third touch detecting face overlap in the direction of the slide operation.
5. The electronic equipment according to claim 1, wherein the second touch detecting face and the first touch detecting face overlap in the direction of the slide operation, and wherein a relation of 1.8≤W3/W4≤2.2 is satisfied, where W3 represents the length of the second touch detecting face in a direction orthogonal to the direction of the slide operation, and W4 represents an amount of overlap of the second touch detecting face and the first touch detecting face in the direction of the slide operation. 
6. The electronic equipment according to claim 1, wherein the second touch detecting face and the third touch detecting face overlap in the direction of ≤W3/W5≤2.2 is satisfied, where W3 represents the length of the second touch detecting face in a direction orthogonal to the direction of the slide operation, and W5 represents an amount of overlap of the second touch detecting face and the third touch detecting face in the direction of the slide operation.


1. Electronic equipment comprising:
a first operating member having a detector configured to detect a touch operation and a slide operation,
a first operating member having a detecting unit configured to detect a touch operation and a slide operation,
wherein a touch detecting face of the detector is divided into a first touch detecting face, a second touch detecting face, and a third touch detecting face, in that order in a direction of the slide operation,
wherein the touch detecting face of the detecting unit is divided into a first touch detecting face, a second touch detecting face, and a third touch detecting face, in that order in a direction of the slide operation,
wherein, in a case where it is determined that all of the first touch detecting face, the second touch detecting face, and the third touch detecting face are touched in the touch operation, a first function is executed,
in a case where a touch detecting face of the detecting unit is touched in the touch operation over a first predetermined and a second predetermined area or less, a first function is executed,

in a case where the touch detecting face of the detecting unit is touched in the touch operation over more than the second predetermined area, a second function that differs from the first function is executed
when a surface area of the touch detecting face of the detector is represented by S and a surface area of the second touch detecting face is represented by S2, following relations are satisfied:
14                                             
                                                
                                                    
                                                        m
                                                        m
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                         ≤ S ≤ 600                                             
                                                
                                                    
                                                        m
                                                        m
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        , and 10                                             
                                                
                                                    
                                                        m
                                                        m
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                         ≤ S2 ≤ 400                                             
                                                
                                                    
                                                        m
                                                        m
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        .
2. The electronic equipment according to claim 1, wherein the length W1 of the touch detecting face of the detecting unit in the direction of the slide operation satisfies 7 mm≤W1≤30 mm. 
3. The electronic equipment according to claim 1, wherein the length W2 of the second touch detecting face in the direction of the slide operation satisfies 5 mm≤W2≤20 mm. 
4. The electronic equipment according to claim 1, wherein the relation of W2                                            
                                                ≥
                                            
                                        W3, is satisfied, where W2 represents the length of the second touch detecting face 

wherein the second predetermined area is larger than the first predetermined area,

and wherein a relation of 1.4≤W1/W2≤6.0 is satisfied, where W1 represents a length of the touch detecting face of the detecting unit in the direction of the slide operation, and W2 represents a length of the second touch detecting face in the direction of the slide operation.


Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent # 10,666,855 in view of Nakamura (US Patent # 6,955,292). 
As to claim 5, note the discussion of claim 2 above.  U.S. Patent # 10,666,855 does not teach an area of the first touch detecting face > an area of the second touch detecting face > an area of the third touch detecting face.  Nakamura teaches an area of the first touch detecting face > an area of the second touch detecting face > an area of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26969/28/2021